
	
		II
		110th CONGRESS
		1st Session
		S. 1151
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide incentives to the auto industry to accelerate
		  efforts to develop more energy-efficient vehicles to lessen dependence on
		  oil.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Health Care for Hybrids
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Retired Employee Health Benefits Reimbursement
				Program
					Sec. 101. Coordinating task force.
					Sec. 102. Establishment of program.
					Sec. 103. Reporting.
					Sec. 104. Authorization of appropriations.
					TITLE II—Tax Provisions
					Sec. 201. Clarification of economic substance
				doctrine.
					Sec. 202. Penalty for understatements attributable to
				transactions lacking economic substance.
					Sec. 203. Denial of deduction for interest on underpayments
				attributable to noneconomic substance transactions.
				
			2.FindingsCongress makes the following
			 findings:
			(1)More than 50
			 percent of the oil consumed in the United States is imported.
			(2)If present trends
			 continue, foreign oil will represent 68 percent of the oil consumed in the
			 United States by 2025.
			(3)The United States
			 has only 3 percent of the world’s known oil reserves and the Nation’s economic
			 health is dependent on world oil prices.
			(4)World oil prices
			 are overwhelmingly dictated by other countries, which endangers the economic
			 and national security of the United States.
			(5)A
			 major portion of the world’s oil supply is controlled by unstable governments
			 and countries that are known to finance, harbor, or otherwise support
			 terrorists and terrorist activities.
			(6)American
			 automakers have lagged behind their foreign competitors in producing hybrid and
			 other energy-efficient automobiles.
			(7)Legacy health care
			 costs associated with retiree workers are an increasing burden on the global
			 competitiveness of American industries.
			(8)Innovative uses of
			 new technology in automobiles manufactured in the United States will—
				(A)help retain
			 American jobs;
				(B)support health
			 care obligations for retiring workers in the automotive sector;
				(C)decrease our
			 Nation’s dependence on foreign oil; and
				(D)address pressing
			 environmental concerns.
				IRetired Employee
			 Health Benefits Reimbursement Program
			101.Coordinating task
			 force
				(a)EstablishmentNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of Energy, the Secretary of Health and
			 Human Services, the Secretary of Transportation, and the Secretary of the
			 Treasury shall establish a task force (referred to in this Act as the
			 task force) to administer the program established under section
			 102 (referred to in this Act as the program).
				(b)MembershipThe task force shall be composed
			 representatives of the departments headed by the officials referred to in
			 subsection (a), who shall be appointed by such officials in equal
			 numbers.
				102.Establishment of
			 program
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the task force shall establish a program to reimburse eligible
			 domestic automobile manufacturers for the costs incurred in providing health
			 benefits to their retired employees. The task force shall determine compliance
			 with the assurances under subsection (c)(4) through accepted measurements of
			 fuel savings.
				(b)ConsultationIn establishing the program, the task force
			 shall consult with representatives from—
					(1)eligible domestic automobile
			 manufacturers;
					(2)unions representing employees of such
			 manufacturers; and
					(3)consumer and environmental groups.
					(c)Eligibility
			 requirementsA domestic automobile manufacturer seeking
			 reimbursement under the program shall—
					(1)submit an
			 application to the task force at such time, in such manner, and containing such
			 information as the task force shall require;
					(2)certify that such
			 manufacturer is providing full health care coverage to all of its
			 employees;
					(3)provide assurances
			 to the task force that the manufacturer will invest, in an amount equal to not
			 less than 50 percent of the amount saved by the manufacturer through the
			 reimbursement of its retiree health care costs under the program, in—
						(A)the domestic
			 manufacture and commercialization of petroleum fuel reduction technologies,
			 including alternative or flexible fuel vehicles, hybrids, and other
			 state-of-the-art fuel saving technologies;
						(B)retraining workers
			 and retooling assembly lines for the activities described in subparagraph
			 (A);
						(C)researching,
			 developing, designing, and commercializing high-performance, fuel-efficient
			 vehicles, and other activities related to diversifying the domestic production
			 of automobiles; and
						(D)assisting domestic
			 automobile component suppliers to retool their domestic manufacturing plants to
			 produce components for petroleum fuel reduction technologies, including
			 alternative or flexible fuel vehicles and hybrid, advanced diesel, and other
			 state-of-the-art fuel saving technologies; and
						(4)provide
			 assurances to the task force that average adjusted fuel economy savings
			 achieved under paragraph (3) will not result in fuel economy decreases in other
			 automobiles manufactured in the United States; and
					(5)provide additional
			 assurances and information as the task force may require, including information
			 needed by the task force to audit the manufacturer’s compliance with the
			 requirements of the program.
					(d)LimitationNot
			 more than 10 percent of the annual retiree health care costs of any domestic
			 automobile manufacturer may be reimbursed under the program in any year.
				(e)Termination of
			 programThe program shall
			 terminate on December 31, 2017.
				103.Reporting
				(a)Reimbursement
			 reportsNot later than 6
			 months after the date of the enactment of this Act, and every 6 months
			 thereafter, the task force shall submit a report to Congress that—
					(1)identifies the reimbursements paid under
			 the program; and
					(2)describes the changes in the manufacture
			 and commercialization of fuel saving technologies implemented by automobile
			 manufacturers as a result of such reimbursements.
					(b)Consumer
			 incentivesNot later than 1
			 year after the date of the enactment of this Act, the task force shall submit a
			 report to Congress that—
					(1)indicates the effectiveness of financial
			 incentives available to consumers for the purchase of hybrid vehicles in
			 encouraging such purchases; and
					(2)recommends whether such incentives should
			 be expanded.
					104.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary in each of fiscal
			 years 2008 through 2018 to carry out this title.
			IITax
			 Provisions
			201.Clarification of
			 economic substance doctrine
				(a)In
			 generalSection 7701 of the Internal Revenue Code of 1986 is
			 amended—
					(1)by redesignating
			 subsection (p) as subsection (q); and
					(2)by inserting
			 after subsection (o) the following:
						
							(p)Clarification of
				Economic Substance Doctrine
								(1)General
				rules
									(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
									(B)Definition of
				economic substanceFor purposes of subparagraph (A):
										(i)In
				generalA transaction has economic substance only if—
											(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer's
				economic position, and
											(II)the taxpayer has
				a substantial nontax purpose for entering into such transaction and the
				transaction is a reasonable means of accomplishing such purpose.
											In applying
				subclause (II), a purpose of achieving a financial accounting benefit shall not
				be taken into account in determining whether a transaction has a substantial
				nontax purpose if the origin of such financial accounting benefit is a
				reduction of income tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance by reason of having a potential for
				profit unless—
											(I)the present value
				of the reasonably expected pre-tax profit from the transaction is substantial
				in relation to the present value of the expected net tax benefits that would be
				allowed if the transaction were respected, and
											(II)the reasonably
				expected pre-tax profit from the transaction exceeds a risk-free rate of
				return.
											(C)Treatment of
				fees and foreign taxesFees and other transaction expenses and
				foreign taxes shall be taken into account as expenses in determining pre-tax
				profit under subparagraph (B)(ii).
									(2)Special rules
				for transaction with tax-indifferent parties
									(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
									(B)Artificial income
				shifting and basis adjustmentsThe form of a transaction with a
				tax-indifferent party shall not be respected if—
										(i)it
				results in an allocation of income or gain to the tax-indifferent party in
				excess of such party's economic income or gain, or
										(ii)it results in a
				basis adjustment or shifting of basis on account of overstating the income or
				gain of the tax-indifferent party.
										(3)Definitions and
				special rulesFor purposes of this subsection:
									(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Tax-indifferent
				partyThe term tax-indifferent party means any
				person or entity not subject to tax imposed by subtitle A. A person shall be
				treated as a tax-indifferent party with respect to a transaction if the items
				taken into account with respect to the transaction have no substantial impact
				on such person's liability under subtitle A.
									(C)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(D)Treatment of
				lessorsIn applying paragraph (1)(B)(ii) to the lessor of
				tangible property subject to a lease—
										(i)the expected net
				tax benefits with respect to the leased property shall not include the benefits
				of—
											(I)depreciation,
											(II)any tax credit,
				or
											(III)any other
				deduction as provided in guidance by the Secretary, and
											(ii)subclause (II) of
				paragraph (1)(B)(ii) shall be disregarded in determining whether any of such
				benefits are allowable.
										(4)Other common law
				doctrines not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
								(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				202.Penalty for
			 understatements attributable to transactions lacking economic
			 substance
				(a)In
			 generalSubchapter A of chapter 68 of the Internal Revenue Code
			 of 1986 is amended by inserting after section 6662A the following:
					
						6662B.Penalty for
				understatements attributable to transactions lacking economic
				substance
							(a)Imposition of
				penaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 40 percent of the amount of such understatement.
							(b)Reduction of
				penalty for disclosed transactionsSubsection (a) shall be
				applied by substituting 20 percent for 40 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
							(c)Noneconomic
				substance transaction understatementFor purposes of this
				section—
								(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
								(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if—
									(A)there is a lack of
				economic substance (within the meaning of section 7701(p)(1)) for the
				transaction giving rise to the claimed benefit or the transaction was not
				respected under section 7701(p)(2), or
									(B)the transaction
				fails to meet the requirements of any similar rule of law.
									(d)Rules applicable
				to compromise of penalty
								(1)In
				generalIf the 1st letter of proposed deficiency which allows the
				taxpayer an opportunity for administrative review in the Internal Revenue
				Service Office of Appeals has been sent with respect to a penalty to which this
				section applies, only the Commissioner of Internal Revenue may compromise all
				or any portion of such penalty.
								(2)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply for purposes of paragraph (1).
								(e)Coordination
				with other penaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
							(f)Cross
				references
								(1)For coordination
				of penalty with understatements under section 6662 and other special rules, see
				section 6662A(e).
								(2)For reporting of
				penalty imposed under this section to the Securities and Exchange Commission,
				see section
				6707A(e).
								.
				(b)Coordination
			 with other understatements and penalties
					(1)The second
			 sentence of section 6662(d)(2)(A) of the Internal Revenue Code of 1986 is
			 amended by inserting and without regard to items with respect to which a
			 penalty is imposed by section 6662B before the period at the
			 end.
					(2)Subsection (e) of
			 section 6662A of the Internal Revenue Code of 1986 is amended—
						(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
						(B)in paragraph
			 (2)(A), by inserting and a noneconomic substance transaction
			 understatement after reportable transaction
			 understatement,
						(C)in paragraph
			 (2)(B), by inserting 6662B or before 6663,
						(D)in paragraph
			 (2)(C)(i), by inserting or section 6662B before the period at
			 the end,
						(E)in paragraph
			 (2)(C)(ii), by inserting and section 6662B after This
			 section,
						(F)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
						(G)by adding at the
			 end the following new paragraph:
							
								(3)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
								.
						(3)Paragraph (2) of
			 section 6707A(e) of the Internal Revenue Code of 1986 is amended—
						(A)by striking
			 or at the end of subparagraph (B), and
						(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
							
								(C)is required to pay
				a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
								(D)is required to pay
				a penalty under section 6662(h) with respect to any transaction and would (but
				for section 6662A(e)(2)(C)) have been subject to penalty under section 6662A at
				a rate prescribed under section 6662A(c) or under section
				6662B,
								.
						(c)Clerical
			 amendmentThe table of sections for part II of subchapter A of
			 chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 6662A the following:
					
						
							Sec. 6662B. Penalty for
				understatements attributable to transactions lacking economic substance,
				etc.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				203.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
				(a)In
			 generalSection 163(m) of the Internal Revenue Code of 1986
			 (relating to interest on unpaid taxes attributable to nondisclosed reportable
			 transactions) is amended—
					(1)by
			 striking attributable and all that follows and inserting the
			 following:
						
							attributable
			 to—(1)the portion of any
				reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
							(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
							;
				and
					(2)by inserting
			 and noneconomic substance transactions after
			 transactions.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
				
